DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s submission filed 7/21/2022 has been entered. The claims 1, 8 and 16 have been amended. The claims 1-19 are pending in the current application. 

Response to Arguments
Applicant’s arguments with respect to the new claim limitation in the amended claim 1 and similar claims have been considered but are moot in view of the new ground(s) of rejection based on the newly cited references: Lyren US-PGPUB No. 2015/0091780 (hereinafter Lyren) and Abe et al. US-PGPUB No. 2015/0356788 (hereinafter Abe). 
Lyren/Abe teaches the claim limitation: the physical environment being an arbitrary space that lacks any specific landmarks and visible boundary marks (Lyren teaches at Paragraph 0099 that the field of view 1340 is within the real-world space lacks any specific landmarks and visible boundary marks as the user may switch to a new location that lacks any specific landmarks and visible boundary marks. 
Abe teaches at FIGS. 6-7 and Paragraph 0133 and Paragraph 0152-0158 that the AR space or the real space represented by the XYZ coordinate system lacks any specific landmarks and visible boundary marks….the real space map (or the physical environment R10a) being an arbitrary space that lacks any specific landmarks and visible boundary marks).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the real space or the AR space has locations such as empty space that lack any specific landmarks and visible boundary marks. One of the ordinary skill in the art would have been motivated to have included those hollow locations in the physical environment. 
Applicant’s arguments with respect to the previously cited references have been considered, but are not persuasive. 
In Remarks, applicant alleged that Wells’s physical world is not an arbitrary space that lacks any specific landmarks and visible boundary marks. However, Well’s physical world is characterized by a global coordinate system and is an arbitrary space that lacks any specific landmarks and visible boundary marks within the meaning of applicant’s specification. 
In Remarks, applicant alleged that Mullen’s real space (map) or AR space (map) or physical environment is not an arbitrary space that lacks any specific landmarks and visible boundary marks. However, Mullen’s real space or AR space or physical environment is not limited to a specific space as Mullen teaches that the user may change his/her physical environment to any space that lacks any specific landmarks and visible boundary marks within the meaning of applicant’s specification. Mullen’s real space is an arbitrary space that lacks any specific landmarks and visible boundary marks within the meaning of applicant’s specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim 1 recites the new claim limitation “the physical environment being an arbitrary space that lacks any specific landmarks and visible boundary marks” in association with the existing claim limitation “the overlaid boundary and the boundary of the physical environment align”. 
Applicant’s claim invention requires “the boundary of the physical environment”. Applicant’s physical environment having a boundary as claimed does not correspond to an arbitrary space that lack any specific landmark in applicant’s specification. Applicant claim invention is best embodied in applicant’s specification at FIGS. 4A-4H where the physical environment has visible boundary marks. Applicant’s physical environment is embodied in the specification as the physical basketball court. As evidenced in applicant’s specification at FIG. 4F and Paragraph 0098-0099 the physical basketball court 406 clearly has visible boundary marks. There is no disclosure in applicant’s specification that the boundary of the physical environment such as the boundary of the basketball court is not visible. There is no disclosure in applicant’s specification that the basketball court in the physical environment is not a landmark. Even though applicant’s specification elsewhere discloses “locations that lack any specific landmark” which are different from the claimed physical environment. The locations (within the physical environment) that lack any specific landmark are not the same as the claimed physical environment that has visible boundary marks. 
To comply with the “written description” requirement of 35 U.S.C. § 112, first paragraph, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the “written description” inquiry, whatever is now claimed. Vas-Cath. Inc, v. Mahurkar. 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). For purposes of written description, one shows “possession” by descriptive means such as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines. Inc.. 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Such descriptive means is not found in the disclosure for the inventions of the amended claim 1 that recites “the boundary of the physical environment”.
The claims 8 and 16 are subject to the same rationale of rejection as the claim 1. The claims 2-7 are rejected due to their dependency on the claim 1.  The claims 9-15 are dependent upon the claim 8 and are rejected due to their dependency on the claim 8. The claims 17-19 are dependent upon the claim 16 and are rejected due to its dependency on the claim 16. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim 1 recites the new claim limitation “the physical environment being an arbitrary space that lacks any specific landmarks and visible boundary marks” in association with the existing claim limitation “the overlaid boundary and the boundary of the physical environment align”. 
Applicant’s claim invention requires “the boundary of the physical environment”. Applicant’s physical environment having a boundary as claimed does not correspond to an arbitrary space that lack any specific landmark in applicant’s specification. Applicant claim invention is best embodied in applicant’s specification at FIGS. 4A-4H where the physical environment has visible boundary marks. Applicant’s physical environment is embodied in the specification as the physical basketball court. As evidenced in applicant’s specification at FIG. 4F and Paragraph 0098-0099 the physical basketball court 406 clearly has visible boundary marks. There is no disclosure in applicant’s specification that the boundary of the physical environment such as the boundary of the basketball court is not visible. There is no disclosure in applicant’s specification that the basketball court in the physical environment is not a landmark. Even though applicant’s specification elsewhere discloses “locations that lack any specific landmark” which are different from the claimed physical environment. The locations (within the physical environment) that lack any specific landmark are not the same as the claimed physical environment that has visible boundary marks. 
Applicant failed to specifically point out and distinctly claim the subject matter which applicant regards as the invention. 
The claims 8 and 16 are subject to the same rationale of rejection as the claim 1. The claims 2-7 are rejected due to their dependency on the claim 1.  The claims 9-15 are dependent upon the claim 8 and are rejected due to their dependency on the claim 8. The claims 17-19 are dependent upon the claim 16 and are rejected due to its dependency on the claim 16. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the Green US-Patent No. 10,943,395. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 1 of the instant application are only a subset of the claim limitations set forth in the patented claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 



Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the Green US-Patent No. 10,943,395. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations set forth in the Claim 16 of the instant application are only a subset of the claim limitations set forth in the patented claim 1. Therefore, it would have been obvious to one of ordinary skill in the art to make the claim made in this application, because it is only a subset of what has been claimed before. 
 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. US-PGPUB No. 2015/0363966 (hereinafter Wells) in view of Cajigas et al. US-PGPUB No. 2013/0120224 (hereinafter Cajigas) and Margolis et al. US-PGPUB No. 2014/0375679 (hereinafter Margolis); Lyren US-PGPUB No. 2015/0091780 (hereinafter Lyren) and Abe et al. US-PGPUB No. 2015/0356788 (hereinafter Abe).  
Re Claim 1: 
Wells implicitly teaches a method comprising: 
generating, by a computing device, an overlaid boundary of a continually updated virtual environment on rendered images of a physical environment obtained by the computing device , the physical environment being an arbitrary space that lacks any specific landmarks and visible boundary marks (
Wells teaches at Paragraph 0031 that the scene global coordinate reference frame or system of the physical world is an arbitrary space that lacks any specific landmarks within the meaning of applicant’s specification at FIGS. 4A-4H. 
Wells teaches at Paragraph 0020, Paragraph 0031 and Paragraph 0055 using a camera of the user device generating image data of content of the physical world and at Paragraph 0140 that the virtual scene and physical world may be completely aligned and at Paragraph 0021 accessing information regarding a rotational movement of the user device in the physical world and changing orientation of a first of the views of the virtual model using the accessed information). 
Lyren/Abe teaches the claim limitation: the physical environment being an arbitrary space that lacks any specific landmarks and visible boundary marks (Lyren teaches at Paragraph 0099 that the field of view 1340 is within the real-world space lacks any specific landmarks and visible boundary marks as the user may switch to a new location that lacks any specific landmarks and visible boundary marks. 
Abe teaches at FIGS. 6-7 and Paragraph 0133 and Paragraph 0152-0158 that the AR space or the real space represented by the XYZ coordinate system lacks any specific landmarks and visible boundary marks….the real space map (or the physical environment R10a) being an arbitrary space that lacks any specific landmarks and visible boundary marks).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the real space or the AR space has locations such as empty space that lack any specific landmarks and visible boundary marks. One of the ordinary skill in the art would have been motivated to have included those hollow locations in the physical environment. 
Wells at least suggests the claim limitation: 
aligning the overlaid boundary with a boundary of the physical environment during rotations of the computing device to determine a compass bearing at which the overlaid boundary and the boundary of the physical environment align (
Wells teaches at Paragraph 0021 accessing information regarding a rotational movement of the user device in the physical world and changing orientation of a first of the views of the virtual model using the accessed information and at Paragraph 0032 that the scene and global coordinate reference frames are completely aligned, e.g., a North direction of the architectural structure is aligned with a North direction of the physical world); and 
rendering virtual moving objects into the continually updated virtual environment in such a way that they are superimposed on the physical environment and capable of autonomous movement throughout the continually updated virtual environment and interacting with the computing device (Wells teaches at Paragraph 0021 accessing information regarding a rotational movement of the user device in the physical world and changing orientation of a first of the views of the virtual model using the accessed information and at Paragraph 0032 that the scene and global coordinate reference frames are completely aligned, e.g., a North direction of the architectural structure is aligned with a North direction of the physical world).
Margolis implicitly teaches the claim limitation: 
aligning the overlaid boundary with a boundary of the physical environment during rotations of the computing device to determine a compass bearing at which the overlaid boundary and the boundary of the physical environment align, the physical environment being an arbitrary space that lacks any specific landmarks and visible boundary marks (
Margolis teaches at FIGS. 6A-6B and Paragraph 0076-0077 that the world coordinate system 611 represents an arbitrary space that lacks any specific landmarks within the meaning of applicant’s specification at FIGS. 4A-4H. 
Margolis teaches at Paragraph 0076 that the real world image is disposed at a fixed location in a world coordinate system (the world coordinate system inherently has a compass bearing such as the Earth’s “North” represented by the yw axis of the world coordinate system. Margolis teaches that the boundary of the AR frame 605 is around and aligned with the boundary of the box 601. Margolis teaches at FIGS. 6A-6D and Paragraph 0076-0079 that the AR image can be locked to the real-world location of the food item 601 in the world coordinate system 610 so that the frame continues to appear in place around the food item in their field of view…the AR image is shifted due to the user’s head rotation); and 
rendering virtual moving objects into the continually updated virtual environment in such a way that they are superimposed on the physical environment and capable of autonomous movement throughout the continually updated virtual environment and interacting with the computing device (Margolis teaches at FIGS. 6A-6D and Paragraph 0076-0079 that the AR image can be locked to the real-world location of the food item 601 in the world coordinate system 611 so that the frame continues to appear in place around the food item in their field of view…the AR image is shifted due to the user’s head rotation). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the movement of the virtual object relative to the physical environment so as to be aligned/mis-aligned during the user’s head rotation according to Margolis and the movement of the virtual object aligned with the physical environment during the rotation of the user’s line of sight according to Wells to have further realized that the virtual boundary can be mis-aligned and/or aligned with the real boundary due to the user’s head rotation. One of the ordinary skill in the art would have been motivated to have provided the continuing updated virtual environment responsive to the user’s head movement to have interacted with the HMD of the user. 
Cajigas teaches the claim limitation: 
aligning the overlaid boundary with a boundary of the physical environment during rotations of the computing device to determine a compass bearing at which the overlaid boundary and the boundary of the physical environment align, the physical environment being an arbitrary space that lacks any specific landmarks and visible boundary marks (Cajigas teaches that the real-world environment such as the real world map is an arbitrary space that lacks any specific landmarks and visible boundary marks within the meaning of applicant’s specification. 
Cajigas teaches at Paragraph 0055 and Paragraph 0092 a 3D coordinate system XYZ (wherein the XYZ coordinate system has a compass bearing such as the compass bearing of FIG. 1A or FIG. 1C where the square 121 is aligned with the apple 541 in the bowl 544) and at Paragraph 0061 determining the position of virtual objects in various maps of a real-world environment such as the real world map. Cajigas teaches at FIGS. 1A-1C and Paragraph 0033-0035 that the virtual square 121 can be mis-aligned or aligned with the real apple 542 due to the rotation of the see-through displays 14 causing the virtual square to be displayed at angles to the users’ eyes); and 
rendering virtual moving objects into the continually updated virtual environment in such a way that they are superimposed on the physical environment and capable of autonomous movement throughout the continually updated virtual environment and interacting with the computing device (Cajigas teaches at Paragraph 0055 and Paragraph 0092 a 3D coordinate system XYZ (wherein the XYZ coordinate system has a compass bearing such as the compass bearing of FIG. 1A or FIG. 1C where the square 121 is aligned with the apple 541 in the bowl 544) and at Paragraph 0061 determining the position of virtual objects in various maps of a real-world environment such as the real world map. Cajigas teaches at FIGS. 1A-1C and Paragraph 0033-0035 that the virtual square 121 can be mis-aligned or aligned with the real apple 542 due to the rotation of the see-through displays 14 causing the virtual square to be displayed at angles to the users’ eyes). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the movement of the virtual object relative to the physical environment so as to be aligned/mis-aligned during the user’s head rotation according to Cajigas and the movement of the virtual object aligned with the physical environment during the rotation of the user’s line of sight according to Wells to have further realized that the virtual boundary can be mis-aligned and/or aligned with the real boundary due to the user’s head rotation. One of the ordinary skill in the art would have been motivated to have provided the continuing updated virtual environment responsive to the user’s head movement to have interacted with the HMD of the user. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of rendering virtual moving objects into the continually updated virtual environment in such a way that they are superimposed on the physical environment and capable of autonomous movement throughout the continually updated virtual environment and interaction with the computing device.
Wells at least suggests the claim limitation of rendering virtual moving objects into the continually updated virtual environment in such a way that they are superimposed on the physical environment and capable of autonomous movement throughout the continually updated virtual environment and interaction with the computing device (Wells teaches at Paragraph 0021 accessing information regarding a rotational movement of the user device in the physical world and changing orientation of a first of the views of the virtual model using the accessed information and at Paragraph 0032 that the scene and global coordinate reference frames are completely aligned, e.g., a North direction of the architectural structure is aligned with a North direction of the physical world). 
Margolis implicitly teaches the claim limitation: 
of rendering virtual moving objects into the continually updated virtual environment in such a way that they are superimposed on the physical environment and capable of autonomous movement throughout the continually updated virtual environment and interaction with the computing device (Margolis teaches at FIGS. 6A-6D and Paragraph 0076-0079 that the AR image can be locked to the real-world location of the food item 601 in the world coordinate system 611 so that the frame continues to appear in place around the food item in their field of view…the AR image is shifted due to the user’s head rotation). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the movement of the virtual object relative to the physical environment so as to be aligned/mis-aligned during the user’s head rotation according to Margolis and the movement of the virtual object aligned with the physical environment during the rotation of the user’s line of sight according to Wells to have further realized that the virtual boundary can be mis-aligned and/or aligned with the real boundary due to the user’s head rotation. One of the ordinary skill in the art would have been motivated to have provided the continuing updated virtual environment responsive to the user’s head movement to have interacted with the HMD of the user. 
Cajigas teaches the claim limitation: of rendering virtual moving objects into the continually updated virtual environment in such a way that they are superimposed on the physical environment and capable of autonomous movement throughout the continually updated virtual environment and interaction with the computing device (Cajigas teaches at FIGS. 1A-1C and Paragraph 0033-0035 that the virtual square 121 can be mis-aligned or aligned with the real apple 542 due to the rotation of the see-through displays 14 causing the virtual square to be displayed at angles to the users’ eyes). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the movement of the virtual object relative to the physical environment so as to be aligned/mis-aligned during the user’s head rotation according to Cajigas and the movement of the virtual object aligned with the physical environment during the rotation of the user’s line of sight according to Wells to have further realized that the virtual boundary can be mis-aligned and/or aligned with the real boundary due to the user’s head rotation. One of the ordinary skill in the art would have been motivated to have provided the continuing updated virtual environment responsive to the user’s head movement to have interacted with the HMD of the user. 
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that the continually updated virtual environment is configured to allow a user to interact with the virtual moving objects while moving the computing device in the physical environment.
Wells at least suggests the claim limitation that the continually updated virtual environment is configured to allow a user to interact with the virtual moving objects while moving the computing device in the physical environment (Wells teaches at Paragraph 0021 accessing information regarding a rotational movement of the user device in the physical world and changing orientation of a first of the views of the virtual model using the accessed information and at Paragraph 0032 that the scene and global coordinate reference frames are completely aligned, e.g., a North direction of the architectural structure is aligned with a North direction of the physical world). 
Margolis implicitly teaches the claim limitation: that the continually updated virtual environment is configured to allow a user to interact with the virtual moving objects while moving the computing device in the physical environment (Margolis teaches at FIGS. 6A-6D and Paragraph 0076-0079 that the AR image can be locked to the real-world location of the food item 601 in the world coordinate system 611 so that the frame continues to appear in place around the food item in their field of view…the AR image is shifted due to the user’s head rotation). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the movement of the virtual object relative to the physical environment so as to be aligned/mis-aligned during the user’s head rotation according to Margolis and the movement of the virtual object aligned with the physical environment during the rotation of the user’s line of sight according to Wells to have further realized that the virtual boundary can be mis-aligned and/or aligned with the real boundary due to the user’s head rotation. One of the ordinary skill in the art would have been motivated to have provided the continuing updated virtual environment responsive to the user’s head movement to have interacted with the HMD of the user. 
Cajigas teaches the claim limitation: that the continually updated virtual environment is configured to allow a user to interact with the virtual moving objects while moving the computing device in the physical environment (Cajigas teaches at FIGS. 1A-1C and Paragraph 0033-0035 that the virtual square 121 can be mis-aligned or aligned with the real apple 542 due to the rotation of the see-through displays 14 causing the virtual square to be displayed at angles to the users’ eyes). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the movement of the virtual object relative to the physical environment so as to be aligned/mis-aligned during the user’s head rotation according to Cajigas and the movement of the virtual object aligned with the physical environment during the rotation of the user’s line of sight according to Wells to have further realized that the virtual boundary can be mis-aligned and/or aligned with the real boundary due to the user’s head rotation. One of the ordinary skill in the art would have been motivated to have provided the continuing updated virtual environment responsive to the user’s head movement to have interacted with the HMD of the user. 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that a perspective of the continually updated virtual environment changes as the computing device is moved relative to the physical environment.
Wells at least suggests the claim limitation that a perspective of the continually updated virtual environment changes as the computing device is moved relative to the physical environment (Wells teaches at Paragraph 0021 accessing information regarding a rotational movement of the user device in the physical world and changing orientation of a first of the views of the virtual model using the accessed information and at Paragraph 0032 that the scene and global coordinate reference frames are completely aligned, e.g., a North direction of the architectural structure is aligned with a North direction of the physical world). 
Cajigas teaches the claim limitation: that a perspective of the continually updated virtual environment changes as the computing device is moved relative to the physical environment (Cajigas teaches at FIGS. 1A-1C and Paragraph 0033-0035 that the virtual square 121 can be mis-aligned or aligned with the real apple 542 due to the rotation of the see-through displays 14 causing the virtual square to be displayed at angles to the users’ eyes). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the movement of the virtual object relative to the physical environment so as to be aligned/mis-aligned during the user’s head rotation according to Cajigas and the movement of the virtual object aligned with the physical environment during the rotation of the user’s line of sight according to Wells to have further realized that the virtual boundary can be mis-aligned and/or aligned with the real boundary due to the user’s head rotation. One of the ordinary skill in the art would have been motivated to have provided the continuing updated virtual environment responsive to the user’s head movement to have interacted with the HMD of the user. 

Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that orienting the continually updated virtual environment relative to the orientation of the physical environment and a reference position.
Wells at least suggests the claim limitation that orienting the continually updated virtual environment relative to the orientation of the physical environment and a reference position (Wells teaches at Paragraph 0021 accessing information regarding a rotational movement of the user device in the physical world and changing orientation of a first of the views of the virtual model using the accessed information and at Paragraph 0032 that the scene and global coordinate reference frames are completely aligned, e.g., a North direction of the architectural structure is aligned with a North direction of the physical world). 
Cajigas teaches the claim limitation: that orienting the continually updated virtual environment relative to the orientation of the physical environment and a reference position (Cajigas teaches at FIGS. 1A-1C and Paragraph 0033-0035 that the virtual square 121 can be mis-aligned or aligned with the real apple 542 due to the rotation of the see-through displays 14 causing the virtual square to be displayed at angles to the users’ eyes). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the movement of the virtual object relative to the physical environment so as to be aligned/mis-aligned during the user’s head rotation according to Cajigas and the movement of the virtual object aligned with the physical environment during the rotation of the user’s line of sight according to Wells to have further realized that the virtual boundary can be mis-aligned and/or aligned with the real boundary due to the user’s head rotation. One of the ordinary skill in the art would have been motivated to have provided the continuing updated virtual environment responsive to the user’s head movement to have interacted with the HMD of the user. 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that fitting the rendered images of the physical environment to the continually updated virtual environment based on the orienting.
Wells at least suggests the claim limitation that fitting the rendered images of the physical environment to the continually updated virtual environment based on the orienting (Wells teaches at Paragraph 0021 accessing information regarding a rotational movement of the user device in the physical world and changing orientation of a first of the views of the virtual model using the accessed information and at Paragraph 0032 that the scene and global coordinate reference frames are completely aligned, e.g., a North direction of the architectural structure is aligned with a North direction of the physical world). 
Cajigas teaches the claim limitation: that fitting the rendered images of the physical environment to the continually updated virtual environment based on the orienting (Cajigas teaches at FIGS. 1A-1C and Paragraph 0033-0035 that the virtual square 121 can be mis-aligned or aligned with the real apple 542 due to the rotation of the see-through displays 14 causing the virtual square to be displayed at angles to the users’ eyes). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the movement of the virtual object relative to the physical environment so as to be aligned/mis-aligned during the user’s head rotation according to Cajigas and the movement of the virtual object aligned with the physical environment during the rotation of the user’s line of sight according to Wells to have further realized that the virtual boundary can be mis-aligned and/or aligned with the real boundary due to the user’s head rotation. One of the ordinary skill in the art would have been motivated to have provided the continuing updated virtual environment responsive to the user’s head movement to have interacted with the HMD of the user. 
Re Claim 16: 
The claim 16 is in parallel with the claim 1 in a method form. The claim 16 is subject to the same rationale of rejection as the claim 1. 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that rendering virtual moving objects into the continually updated virtual environment in such a way that they are superimposed on the physical environment and capable of autonomous movement throughout the continually updated virtual environment and interaction with the computing device, the continually updated virtual environment is configured to allow a user to interact with the virtual moving objects while moving the computing device in the physical environment.
Wells at least suggests the claim limitation that rendering virtual moving objects into the continually updated virtual environment in such a way that they are superimposed on the physical environment and capable of autonomous movement throughout the continually updated virtual environment and interaction with the computing device, the continually updated virtual environment is configured to allow a user to interact with the virtual moving objects while moving the computing device in the physical environment (Wells teaches at Paragraph 0021 accessing information regarding a rotational movement of the user device in the physical world and changing orientation of a first of the views of the virtual model using the accessed information and at Paragraph 0032 that the scene and global coordinate reference frames are completely aligned, e.g., a North direction of the architectural structure is aligned with a North direction of the physical world). 
Margolis implicitly teaches the claim limitation: that rendering virtual moving objects into the continually updated virtual environment in such a way that they are superimposed on the physical environment and capable of autonomous movement throughout the continually updated virtual environment and interaction with the computing device, the continually updated virtual environment is configured to allow a user to interact with the virtual moving objects while moving the computing device in the physical environment (Margolis teaches at FIGS. 6A-6D and Paragraph 0076-0079 that the AR image can be locked to the real-world location of the food item 601 in the world coordinate system 611 so that the frame continues to appear in place around the food item in their field of view…the AR image is shifted due to the user’s head rotation). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the movement of the virtual object relative to the physical environment so as to be aligned/mis-aligned during the user’s head rotation according to Margolis and the movement of the virtual object aligned with the physical environment during the rotation of the user’s line of sight according to Wells to have further realized that the virtual boundary can be mis-aligned and/or aligned with the real boundary due to the user’s head rotation. One of the ordinary skill in the art would have been motivated to have provided the continuing updated virtual environment responsive to the user’s head movement to have interacted with the HMD of the user. 
Cajigas teaches the claim limitation: that rendering virtual moving objects into the continually updated virtual environment in such a way that they are superimposed on the physical environment and capable of autonomous movement throughout the continually updated virtual environment and interaction with the computing device, the continually updated virtual environment is configured to allow a user to interact with the virtual moving objects while moving the computing device in the physical environment (Cajigas teaches at FIGS. 1A-1C and Paragraph 0033-0035 that the virtual square 121 can be mis-aligned or aligned with the real apple 542 due to the rotation of the see-through displays 14 causing the virtual square to be displayed at angles to the users’ eyes). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the movement of the virtual object relative to the physical environment so as to be aligned/mis-aligned during the user’s head rotation according to Cajigas and the movement of the virtual object aligned with the physical environment during the rotation of the user’s line of sight according to Wells to have further realized that the virtual boundary can be mis-aligned and/or aligned with the real boundary due to the user’s head rotation. One of the ordinary skill in the art would have been motivated to have provided the continuing updated virtual environment responsive to the user’s head movement to have interacted with the HMD of the user. 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 16 except additional claim limitation that a perspective of the continually updated virtual environment changes as the computing device is moved relative to the physical environment.
Wells at least suggests the claim limitation that a perspective of the continually updated virtual environment changes as the computing device is moved relative to the physical environment (Wells teaches at Paragraph 0021 accessing information regarding a rotational movement of the user device in the physical world and changing orientation of a first of the views of the virtual model using the accessed information and at Paragraph 0032 that the scene and global coordinate reference frames are completely aligned, e.g., a North direction of the architectural structure is aligned with a North direction of the physical world). 
Margolis implicitly teaches the claim limitation: that a perspective of the continually updated virtual environment changes as the computing device is moved relative to the physical environment (Margolis teaches at FIGS. 6A-6D and Paragraph 0076-0079 that the AR image can be locked to the real-world location of the food item 601 in the world coordinate system 611 so that the frame continues to appear in place around the food item in their field of view…the AR image is shifted due to the user’s head rotation). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the movement of the virtual object relative to the physical environment so as to be aligned/mis-aligned during the user’s head rotation according to Margolis and the movement of the virtual object aligned with the physical environment during the rotation of the user’s line of sight according to Wells to have further realized that the virtual boundary can be mis-aligned and/or aligned with the real boundary due to the user’s head rotation. One of the ordinary skill in the art would have been motivated to have provided the continuing updated virtual environment responsive to the user’s head movement to have interacted with the HMD of the user. 
Cajigas teaches the claim limitation: that a perspective of the continually updated virtual environment changes as the computing device is moved relative to the physical environment (Cajigas teaches at FIGS. 1A-1C and Paragraph 0033-0035 that the virtual square 121 can be mis-aligned or aligned with the real apple 542 due to the rotation of the see-through displays 14 causing the virtual square to be displayed at angles to the users’ eyes). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined the movement of the virtual object relative to the physical environment so as to be aligned/mis-aligned during the user’s head rotation according to Cajigas and the movement of the virtual object aligned with the physical environment during the rotation of the user’s line of sight according to Wells to have further realized that the virtual boundary can be mis-aligned and/or aligned with the real boundary due to the user’s head rotation. One of the ordinary skill in the art would have been motivated to have provided the continuing updated virtual environment responsive to the user’s head movement to have interacted with the HMD of the user. 
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wells et al. US-PGPUB No. 2015/0363966 (hereinafter Wells) in view of Cajigas et al. US-PGPUB No. 2013/0120224 (hereinafter Cajigas); Margolis et al. US-PGPUB No. 2014/0375679 (hereinafter Margolis); Mullen US-Patent No. 9,703,369 (hereinafter Mullen); Lyren US-PGPUB No. 2015/0091780 (hereinafter Lyren) and Abe et al. US-PGPUB No. 2015/0356788 (hereinafter Abe).  
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 4 except additional claim limitation of synchronizing sound produced by the virtual moving objects as the virtual moving objects move within the continually updated virtual environment and the computing device moves relative to the physical environment. 
Mullen US-Patent No. 9,703,369 further teaches the claim limitation of synchronizing sound produced by the virtual moving objects as the virtual moving objects move within the continually updated virtual environment and the computing device moves relative to the physical environment (Mullen teaches at FIGS. 1-9 and column 5, lines 40-55 that a user that drives a virtual vehicle into the boundary of a 3D play area may perform an animation, e.g., explode when a boundary is hit…the game may be provided with a default boundary as in the play area 110). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided sound simulation in synchronization with the movement of the virtual moving objects in the animation. One of the ordinary skill in the art would have been motivated to have simulated the sound of the virtual moving objects to have provided animated effect of the virtual moving objects. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that synchronizing sound produced by the virtual moving objects as the virtual moving objects move within the continually updated virtual environment and the computing device moves relative to the physical environment.
Mullen US-Patent No. 9,703,369 further teaches the claim limitation that synchronizing sound produced by the virtual moving objects as the virtual moving objects move within the continually updated virtual environment and the computing device moves relative to the physical environment (Mullen teaches at FIGS. 1-9 and column 5, lines 40-55 that a user that drives a virtual vehicle into the boundary of a 3D play area may perform an animation, e.g., explode when a boundary is hit…the game may be provided with a default boundary as in the play area 110). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have provided sound simulation in synchronization with the movement of the virtual moving objects in the animation. One of the ordinary skill in the art would have been motivated to have simulated the sound of the virtual moving objects to have provided animated effect of the virtual moving objects. 

Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mullen US-Patent No. 9,703,369 (hereinafter Mullen) in view of Poulos et al. US-PGPUB No. 2014/0333666 (hereinafter Poulos); Lyren US-PGPUB No. 2015/0091780 (hereinafter Lyren) and Abe et al. US-PGPUB No. 2015/0356788 (hereinafter Abe). 

Re Claim 8: 
Mullen implicitly teaches a method comprising: 
providing a virtual experience to a plurality of computing devices, each of the plurality of computing devices executing a virtual and physical environment integration system (VPEIS) application, each of the plurality of computing devices: generating an overlaid boundary of a continually updated virtual environment on rendered images of a physical environment obtained by a camera, the physical environment being an arbitrary space that lacks any specific landmarks and visible boundary marks (
Mullen teaches at column 8, lines 1-8 that the user’s physical environment is an arbitrary space that lacks any specific landmarks and visible boundary marks. 
Mullen teaches at FIGS 1-2 and column 3, lines 25-55 a plurality of HMDs for the users 101/210 and 102/220 such that the users are aware of the game area as a border of light color may be provided for the game area and a play area 110 may be provided with a default boundary. Mullen teaches at column 7, lines 5-10 that multiple users may be provided with the same virtual indicia within area 250 where the play area 250 is aligned with the boundary of the physical environment. Mullen teaches at column 8, lines 9-45 that results indicia 420 being displayed to both user 401 and 402. Results 420 may be displayed and may rotate such that both user 401 and 402 may view results 420);  
transmitting changes in position or an action to others of the plurality of computing devices, each of the plurality of computing devices having their continually updated virtual environment altered in response so that the continually updated virtual environment is shared commonly between the plurality of computing devices (
Mullen teaches at column 7, lines 5-10 that multiple users may be provided with the same virtual indicia within area 250 where the play area 250 is aligned with the boundary of the physical environment. Mullen teaches at column 8, lines 9-45 that results indicia 420 being displayed to both user 401 and 402. Results 420 may be displayed and may rotate such that both user 401 and 402 may view results 420. 
Mullen teaches column 7, lines 30-45 that user 301 may control virtual object 351 and user 302 may control virtual object 352….if a user places object 399 onto a table, plane 351 may be animated to crash into object 399 instead of animated to pass through object 399 and at column 8, lines 9-45 that user 401 may control object 450 while user 402 may control object 460….results indicia 420 being displayed to both user 401 and 402. Results 420 may be displayed and may rotate such that both user 401 and 402 may view results 420…computer controlled objects may also be provided and augmented onto the physical surroundings by changing perspectives of one or more users. Mullen teaches at FIG. 7 and column 8, lines 59-67 and column 9, lines 1-50 that virtual surface 799 may be provided over a surface by augmenting a user’s perspective of a surface through a head-mounted display). 
Lyren/Abe teaches the claim limitation: the physical environment being an arbitrary space that lacks any specific landmarks and visible boundary marks (Lyren teaches at Paragraph 0099 that the field of view 1340 is within the real-world space lacks any specific landmarks and visible boundary marks as the user may switch to a new location that lacks any specific landmarks and visible boundary marks. 
Abe teaches at FIGS. 6-7 and Paragraph 0133 and Paragraph 0152-0158 that the AR space or the real space represented by the XYZ coordinate system lacks any specific landmarks and visible boundary marks….the real space map (or the physical environment R10a) being an arbitrary space that lacks any specific landmarks and visible boundary marks).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have recognized that the real space or the AR space has locations such as empty space that lack any specific landmarks and visible boundary marks. One of the ordinary skill in the art would have been motivated to have included those hollow locations in the physical environment. 
Mullen at least suggests the claim limitation: 
aligning the overlaid boundary with a boundary of the physical environment during rotations, utilizing a sensor to determine how the overlaid boundary and the boundary of the physical environment are aligned (Mullen teaches at column 4, lines 35-56 that a platform may provide a user with multiple play areas…the image data from a video camera can be processed in real time to determine the surface structure and boundary structure of objects…to assist in properly aligning and interfacing virtual indicia as a user changes his/her perception of a gaming play area or walks through a gaming play area. Mullen teaches at column 7, lines 5-10 that multiple users may be provided with the same virtual indicia within area 250 where the play area 250 is aligned with the boundary of the physical environment and at column 8, lines 63-67 that virtual surface 799 may be provided over a surface by augmenting a user’s perspective of a surface through a head-mounted display and at column 2, lines 25-45 that gyroscopes and/or accelerometer may be utilized in a head-mounted display to determine the viewing perspective of the user as well as the change in location of a user); 
rendering virtual moving objects into the continually updated virtual environment in such a way that they are superimposed on the physical environment and capable of autonomous movement throughout the continually updated virtual environment (Mullen teaches at FIGS. 1-9 and column 5, lines 40-55 that a user that drives a virtual vehicle into the boundary of a 3D play area may perform an animation, e.g., explode when a boundary is hit…the game may be provided with a default boundary as in the play area 110. 
Mullen teaches at column 4, lines 35-56 that a platform may provide a user with multiple play areas…the image data from a video camera can be processed in real time to determine the surface structure and boundary structure of objects…to assist in properly aligning and interfacing virtual indicia as a user changes his/her perception of a gaming play area or walks through a gaming play area. Mullen teaches at column 7, lines 5-10 that multiple users may be provided with the same virtual indicia within area 250 where the play area 250 is aligned with the boundary of the physical environment and at column 8, lines 63-67 that virtual surface 799 may be provided over a surface by augmenting a user’s perspective of a surface through a head-mounted display and at column 2, lines 25-45 that gyroscopes and/or accelerometer may be utilized in a head-mounted display to determine the viewing perspective of the user as well as the change in location of a user).

Poulos teaches the claim limitation: 
aligning the overlaid boundary with a boundary of the physical environment during rotations, utilizing a sensor to determine how the overlaid boundary and the boundary of the physical environment are aligned (
Poulos teaches at FIGS. 1A-1B and Paragraph 0020-0022 that virtual object 130 may be displayed as being attached to a real-world surface 118 or a top surface of table 116 or a position on couch 114 in environment 100 and the user may cause the free-floating virtual object 130 to move towards surface 118 by changing the position of user-focus 132 and at Paragraph 0029 that display system 300 may further comprise a gaze detection subsystem 310 configured to detect a direction of gaze of each eye of a user or direction or location of focus…one or more image sensors 314 to capture an image of each eyeballs…to determine a direction of gaze…and at Paragraph 0031 display system 300 may further include one or more motion sensors 318 to detect movements of a user’s head when the user is wearing display system 300. 
Poulos teaches at Paragraph 0035 that free floating virtual object 130 is displayed at a location 404 within the environment and may be moveable within the AR environment based on actions performed by the user 106 and at Paragraph 0038 that the virtual object 130 may move or slide across or along the surface 118 based on a gaze location or position of focus of user 106 and at Paragraph 0039 that the display of a virtual object 130 attached to surface 118 may be adjusted in response to a change in an orientation rotation or location of user 106 while remaining in a fixed location on surface 118); 
rendering virtual moving objects into the continually updated virtual environment in such a way that they are superimposed on the physical environment and capable of autonomous movement throughout the continually updated virtual environment (Poulos teaches at Paragraph 0035 that free floating virtual object 130 is displayed at a location 404 within the environment and may be moveable within the AR environment based on actions performed by the user 106 and at Paragraph 0038 that the virtual object 130 may move or slide across or along the surface 118 based on a gaze location or position of focus of user 106 and at Paragraph 0039 that the display of a virtual object 130 attached to surface 118 may be adjusted in response to a change in an orientation rotation or location of user 106 while remaining in a fixed location on surface 118).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have detected the rotation of the user’s HMD in order to have provided the updated movement of the virtual object 130 according to Poulos to have recognized that Mullen’s movement of the virtual object(s) is response to the head rotation of the user. One of the ordinary skill in the art would have been motivated to have provided the continually moving virtual object(s) 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that representing the plurality of computing devices in the continually updated virtual environment distinctly from the virtual moving objects.  
Mullen at least suggests the claim limitation that representing the plurality of computing devices in the continually updated virtual environment distinctly from the virtual moving objects (
Mullen teaches at column 7, lines 5-10 that multiple users may be provided with the same virtual indicia within area 250 where the play area 250 is aligned with the boundary of the physical environment. Mullen teaches at column 8, lines 9-45 that results indicia 420 being displayed to both user 401 and 402. Results 420 may be displayed and may rotate such that both user 401 and 402 may view results 420. 
Mullen teaches at column 8, lines 63-67 and column 9, lines 1-11 that virtual surface 799 may be provided over a surface by augmenting a user’s perspective of a surface through a head-mounted display and the objects 702 and 703 may be controlled about virtual surface 799).
Poulos further teaches the claim limitation that representing the plurality of computing devices in the continually updated virtual environment distinctly from the virtual moving objects (Poulos teaches at Paragraph 0035 that free floating virtual object 130 is displayed at a location 404 within the environment and may be moveable within the AR environment based on actions performed by the user 106 and at Paragraph 0038 that the virtual object 130 may move or slide across or along the surface 118 based on a gaze location or position of focus of user 106 and at Paragraph 0039 that the display of a virtual object 130 attached to surface 118 may be adjusted in response to a change in an orientation rotation or location of user 106 while remaining in a fixed location on surface 118).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have detected the rotation of the user’s HMD in order to have provided the updated movement of the virtual object 130 according to Poulos to have recognized that Mullen’s movement of the virtual object(s) is response to the head rotation of the user. One of the ordinary skill in the art would have been motivated to have provided the continually moving virtual object(s).  
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that selectively altering a point of view of for one or more of the plurality of computing devices. 
Mullen teaches the claim limitation that selectively altering a point of view of for one or more of the plurality of computing devices (
Mullen teaches at column 4, lines 35-56 that a platform may provide a user with multiple play areas…the image data from a video camera can be processed in real time to determine the surface structure and boundary structure of objects…to assist in properly aligning and interfacing virtual indicia as a user changes his/her perception of a gaming play area or walks through a gaming play area. Mullen teaches at column 7, lines 5-10 that multiple users may be provided with the same virtual indicia within area 250 where the play area 250 is aligned with the boundary of the physical environment). 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that generating a record of the continually updated virtual environment over time and transmitting the record to a recipient. 
Mullen further teaches the claim limitation generating a record of the continually updated virtual environment over time and transmitting the record to a recipient (
Mullen teaches at column 7, lines 5-10 that multiple users may be provided with the same virtual indicia within area 250 where the play area 250 is aligned with the boundary of the physical environment. Mullen teaches at column 8, lines 9-45 that results indicia 420 being displayed to both user 401 and 402. Results 420 may be displayed and may rotate such that both user 401 and 402 may view results 420). 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that selectively adjusting sounds for each of the plurality of computing devices based on the virtual moving objects and the changes in position or the action.
Mullen US-Patent No. 9,703,369 further teaches the claim limitation that selectively adjusting sounds for each of the plurality of computing devices based on the virtual moving objects and the changes in position or the action (Mullen teaches at FIGS. 1-9 and column 5, lines 40-55 that a user that drives a virtual vehicle into the boundary of a 3D play area may perform an animation, e.g., explode when a boundary is hit…the game may be provided with a default boundary as in the play area 110). 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that rendering virtual moving objects into the continually updated virtual environment in such a way that they are superimposed on the physical environment and capable of autonomous movement throughout the continually updated virtual environment and participating in interactions.
Poulos further teaches the claim limitation that rendering virtual moving objects into the continually updated virtual environment in such a way that they are superimposed on the physical environment and capable of autonomous movement throughout the continually updated virtual environment and participating in interactions (Poulos teaches at Paragraph 0035 that free floating virtual object 130 is displayed at a location 404 within the environment and may be moveable within the AR environment based on actions performed by the user 106 and at Paragraph 0038 that the virtual object 130 may move or slide across or along the surface 118 based on a gaze location or position of focus of user 106 and at Paragraph 0039 that the display of a virtual object 130 attached to surface 118 may be adjusted in response to a change in an orientation rotation or location of user 106 while remaining in a fixed location on surface 118).  
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have detected the rotation of the user’s HMD in order to have provided the updated movement of the virtual object 130 according to Poulos to have recognized that Mullen’s movement of the virtual object(s) is response to the head rotation of the user. One of the ordinary skill in the art would have been motivated to have provided the continually moving virtual object(s).  
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 13 except additional claim limitation that the continually updated virtual environment is configured to allow a user to interact with the virtual moving objects while moving a computing device of the plurality of computing devices in the physical environment.
Poulos further teaches the claim limitation that the continually updated virtual environment is configured to allow a user to interact with the virtual moving objects while moving a computing device of the plurality of computing devices in the physical environment (Poulos teaches at Paragraph 0035 that free floating virtual object 130 is displayed at a location 404 within the environment and may be moveable within the AR environment based on actions performed by the user 106 and at Paragraph 0038 that the virtual object 130 may move or slide across or along the surface 118 based on a gaze location or position of focus of user 106 and at Paragraph 0039 that the display of a virtual object 130 attached to surface 118 may be adjusted in response to a change in an orientation rotation or location of user 106 while remaining in a fixed location on surface 118).  
Re Claim 15: 
The claim 15 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the sensor includes a compass sensor used to obtain a rotation matrix that defines a rotation of a computing device.
Poulos further teaches the claim limitation that the sensor includes a compass sensor used to obtain a rotation matrix that defines a rotation of a computing device (Poulos teaches at Paragraph 0035 that free floating virtual object 130 is displayed at a location 404 within the environment and may be moveable within the AR environment based on actions performed by the user 106 and at Paragraph 0038 that the virtual object 130 may move or slide across or along the surface 118 based on a gaze location or position of focus of user 106 and at Paragraph 0039 that the display of a virtual object 130 attached to surface 118 may be adjusted in response to a change in an orientation rotation or location of user 106 while remaining in a fixed location on surface 118).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613